DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/EP2018/071786 filed on 08/10/2018 and further claims priority to DE102017119931.4 filed on 08/30/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 was filed on the national stage entry date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 20-23, 25, 26, 31, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 105185885 A), hereafter Liu.
Regarding claim 20, Liu discloses an optoelectronic semiconductor device (Abstract) comprising a semiconductor body in which an active layer configured to generate or detect electromagnetic radiation (Abstract; Fig. 1 element 60), a first interlayer (Fig. 1 element 70) and a p-conducting contact layer are formed (Fig. 1 element 90), and a connection layer applied to the semiconductor body (Fig. 1 element 91 and/or claim 8 discussing a “transparent conducting layer”), wherein the contact layer is disposed between the first interlayer and the connection layer and adjoins the connection layer (Fig. 1 elements 70, 90, and 91), the active layer is arranged on a side of the first interlayer remote from the contact layer (Fig. 1 element 60 is on the opposite side of 70 compared to element 90), the first interlayer and the contact layer are based on a nitride compound semiconductor (Fig. 1 element 70 is AlGaN and element 90 is InGaN), the contact layer is doped with a p-dopant (Fig. 1 element 90 is “P-type InGaN contact layer” [0023]), the contact layer has a thickness of at most 50 nm ([0023] discloses “P-type InGaN contact layer 90 has a thickness of preferably 5-10nm”), and the contact layer comprises a lower aluminum content than the first interlayer (InGaN has no aluminum content and therefor necessarily comprises less aluminum than an AlGaN layer).
Regarding claim 21, Liu further discloses the contact layer is free of aluminum or has an aluminum content of 1% or less (Fig. 1 element 90 is InGaN and is free of aluminum).
Regarding claim 22, Liu further discloses the first interlayer is formed of an aluminum gallium nitride or an aluminum indium gallium nitride (Fig. 1 element 70 is AlGaN).
Regarding claim 23, Liu further discloses the contact layer is formed of an indium gallium nitride (Fig. 1 element 90 is InGaN).
Regarding claim 25, Liu further discloses the first interlayer is doped with the p-dopant at least on a side facing towards the contact layer (Fig. 1 element 70 shows a p-type dopant).
Regarding claim 26, Liu further discloses the contact layer has a p-dopant concentration of at least 2x1019 atoms per cubic centimeter ([0025] discloses a concentration of 2-4x1020 atoms per cubic centimeter).
Regarding claim 31, Liu further discloses the contact layer is p-conductively doped with the dopant magnesium or zinc ([0025] discloses Mg).
Regarding claim 35, Liu further discloses the contact layer has a thickness of at most 30 nm ([0023] discloses “P-type InGaN contact layer 90 has a thickness of preferably 5-10nm”).
Regarding claim 36, Liu further discloses the active layer is arranged to generate electromagnetic radiation (Abstract) and the optoelectronic semiconductor device has a reduced forward voltage during operation (Abstract).

Claims 20-22, 24, 25, 32, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumitomo et al. (US 2013/0285066 A1), hereafter Sumitomo.
Regarding claim 20, Sumitomo discloses an optoelectronic semiconductor device (Title; Fig. 5; [0076]) comprising a semiconductor body in which an active layer configured to generate or detect electromagnetic radiation (Fig. 5 element 59), a first interlayer (Fig. 5 element 65) and a p-conducting contact layer are formed (Fig. 5 element 67), and a connection layer applied to the semiconductor body ([0137] “electrode”), wherein the contact layer is disposed between the first interlayer and the connection layer and adjoins the connection layer ([0137] Fig. 5 elements 65 and 67), the active layer is arranged on a side of the first interlayer remote from the contact layer (Fig. 5 element 59 is on the opposite side of 65 as element 67), the first interlayer and the contact layer are based on a nitride compound semiconductor (Fig. 5 element 65 is InAlGaN and element 67 is GaN), the contact layer is 
Regarding claim 21, Sumitomo further discloses the contact layer is free of aluminum or has an aluminum content of 1% or less (Fig. 1 element 90 is GaN and is free of aluminum).
Regarding claim 22, Sumitomo further discloses the first interlayer is formed of an aluminum gallium nitride or an aluminum indium gallium nitride (Fig. 5 element 65 is InAlGaN).
Regarding claim 24, Sumitomo further discloses the connection layer is a metallic layer or a layer formed from a TCO ([0137] discloses Pd).
Regarding claim 25, Sumitomo further discloses the first interlayer is doped with the p-dopant at least on a side facing towards the contact layer (Fig. 5 element 65 shows a p-type dopant).
Regarding claim 32, Sumitomo further discloses the optoelectronic semiconductor device is formed as a semiconductor laser ([0130]), and the active layer is arranged to generate coherent electromagnetic radiation ([0130] by definition lasers emit coherent electromagnetic radiation).
Regarding claim 33, Sumitomo further discloses the active layer is surrounded at least in regions by a waveguide region (Fig. 5 element 57 and 61; [0133]-[0134]), and the first interlayer is a cladding layer adjoining the waveguide region, or the first interlayer forms the waveguide region (Fig. 5 element 65; [0135]).
Regarding claim 36, Sumitomo further discloses the active layer is arranged to generate electromagnetic radiation ([0137]) and the optoelectronic semiconductor device has a reduced forward voltage during operation ([0097]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 27-30, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu1 or Sumitomo2 in view of Jang et al. (US 2016/0056334 A1), hereafter Jang.
Regarding claim 27, Liu or Sumitomo do not explicitly disclose the first interlayer or a partition of the first interlayer has a p-dopant concentration of at least 1x1019 atoms per cubic centimeter. However, Jang discloses the first interlayer or a partition of the first interlayer has a p-dopant concentration of at least 1x1019 atoms per cubic centimeter ([0048]). The advantage is enhanced carrier injection efficiency ([0029]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu or Sumitomo with the first interlayer or a partition of the first interlayer has a p-dopant concentration of at least 1x1019 atoms per cubic centimeter as disclosed by Jang in order to enhance carrier injection efficiency and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 28, Jang further discloses for the same reasons the concentration of the p-dopant varies in a direction along a normal vector of a main extension plane of the semiconductor body, and has a step-shaped profile with one or more steps and/or a ramp- shaped profile with one or more ramps (Fig. 1 elements 35a and 35b; Fig. 2).
Regarding claim 29, Jang further discloses for the same reasons the concentration of the p-dopant varies in a direction along the normal vector of a main extension plane of the semiconductor body within the interlayer and has a step-shaped profile with one or more steps and/or a ramp-shaped profile with one or more ramps (Fig. 1 elements 35a and 35b; Fig. 2).
Regarding claim 30, Jang further discloses for the same reasons the step-shaped profile of the concentration of the p-dopant in a direction along a normal vector of the main plane of extension of the 
Regarding claim 37, Jang further discloses for the same reasons a dopant concentration of the p-dopant has a gradient of at least 1x1020 atoms per cubic centimeter per 100 nm (Fig. 2; [0047], [0048], and [0054] indicates the doping level goes from 1×1020/cm3 to 5×1020/cm3 to zero in less than 10-20nm. This results in a gradient of at least 1x1021/cm3/100nm or 1x1019/cm3/nm).
Regarding claim 38, Liu and Sumitomo disclose optoelectronic semiconductor device (Abstract; Title; Fig. 5; [0076]) comprising a semiconductor body in which an active layer configured to generate or detect electromagnetic radiation (Abstract; Fig. 1 element 60; Fig. 5 element 59), a first interlayer (Fig. 1 element 70; Fig. 5 element 65) and a p-conducting contact layer are formed (Fig. 1 element 90; Fig. 5 element 67), and a connection layer applied to the semiconductor body (Fig. 1 element 91 and/or claim 8 discussing a “transparent conducting layer”; [0137] “electrode”), wherein the contact layer is disposed between the first interlayer and the connection layer and adjoins the connection layer (Fig. 1 elements 70, 90, and 91; [0137] Fig. 5 elements 65 and 67), the active layer is arranged on a side of the first interlayer remote from the contact layer (Fig. 1 element 60 is on the opposite side of 70 compared to element 90; Fig. 5 element 59 is on the opposite side of 65 as element 67), the first interlayer and the contact layer are based on a nitride compound semiconductor (Fig. 1 element 70 is AlGaN and element 90 is InGaN; Fig. 5 element 65 is InAlGaN and element 67 is GaN), the contact layer is doped with a p-dopant (Fig. 1 element 90 is “P-type InGaN contact layer” [0023]; Fig. 5 element 67 is “P+ GaN” [0136]), the contact layer has a thickness of at most 50 nm ([0023] discloses “P-type InGaN contact layer 90 has a thickness of preferably 5-10nm”; Fig. 5 element 67; [0136]), and the contact layer comprises a lower aluminum content than the first interlayer (InGaN has no aluminum content and therefor necessarily comprises less aluminum than an AlGaN layer; GaN has no aluminum content and therefor necessarily comprises less aluminum than an InAlGaN layer). Liu or Sumitomo do not explicitly disclose a  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Liu or Sumitomo in view of Jang et al. (US 2016/0056334 A1), hereafter Jang.
Regarding claim 34, Liu or Sumitomo do not explicitly disclose the electromagnetic radiation emitted in operation in the active layer has a wavelength less than or equal to 400 nm. However, the Office takes Official Notice that semiconductor light sources with a wavelength less than or equal to 400 nm are well known in the art. The advantage is to provide light output for uses in fields such as lithography, medicine, micromachining, cleaning, and semiconductor processing. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu or Sumitomo with the electromagnetic radiation emitted in operation in the active layer has a wavelength less than or equal to 400 nm

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Liu3 or Sumitomo4 in view of Baur et al. (US 2007/0278508 A1), Baur.
Regarding claim 39, Liu and Sumitomo disclose optoelectronic semiconductor device (Abstract; Title; Fig. 5; [0076]) comprising a semiconductor body in which an active layer configured to generate or detect electromagnetic radiation (Abstract; Fig. 1 element 60; Fig. 5 element 59), a first interlayer (Fig. 1 element 70; Fig. 5 element 65) and a p-conducting contact layer are formed (Fig. 1 element 90; Fig. 5 element 67), and a connection layer applied to the semiconductor body (Fig. 1 element 91 and/or claim 8 discussing a “transparent conducting layer”; [0137] “electrode”), wherein the contact layer is disposed between the first interlayer and the connection layer and adjoins the connection layer (Fig. 1 elements 70, 90, and 91; [0137] Fig. 5 elements 65 and 67), the active layer is arranged on a side of the first interlayer remote from the contact layer (Fig. 1 element 60 is on the opposite side of 70 compared to element 90; Fig. 5 element 59 is on the opposite side of 65 as element 67), the first interlayer and the contact layer are based on a nitride compound semiconductor (Fig. 1 element 70 is AlGaN and element 90 is InGaN; Fig. 5 element 65 is InAlGaN and element 67 is GaN), the contact layer is doped with a p-dopant (Fig. 1 element 90 is “P-type InGaN contact layer” [0023]; Fig. 5 element 67 is “P+ GaN” [0136]), the contact layer has a thickness of at most 50 nm ([0023] discloses “P-type InGaN contact layer 90 has a thickness of preferably 5-10nm”; Fig. 5 element 67; [0136]), and the contact layer comprises a lower aluminum content than the first interlayer (InGaN has no aluminum content and therefor necessarily comprises less aluminum than an AlGaN layer; GaN has no aluminum content and therefor necessarily comprises less aluminum than an InAlGaN layer). Liu or Sumitomo do not explicitly disclose a two-dimensional charge carrier gas is formed at an interface between the contact layer and the first In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/03/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citations to Liu in normal font.
        2 Citations to Sumitomo underlined.
        3 Citations to Liu in normal font.
        4 Citations to Sumitomo underlined.